State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 8, 2015                   516128
________________________________

In the Matter of NEVEAH AA.,
   Alleged to be a Neglected
   Child.

COLUMBIA COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

ALIA CC.,
                    Appellant.

(Proceeding No. 1.)
________________________________            MEMORANDUM AND ORDER

In the Matter of NEVEAH AA.,
   Alleged to be a Neglected
   Child.

COLUMBIA COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

DONALD AA.,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   November 14, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Devine, JJ.

                             __________


      Alexander W. Bloomstein, Hillsdale, for Alia CC.,
appellant.

      Robert Linville, Public Defender, Hudson (Jessica D. Howser
of counsel), for Donald AA., appellant.
                              -2-                516128

      Jessica Keenanler, Columbia County Department of Social
Services, Hudson (N. Daniel Reeder of William J. Better, PC,
Kinderhook, of counsel), for respondent.

     Ira Halfond, Craryville, attorney for the child.

                           __________


Lahtinen, J.P.

      Appeals from three orders of the Family Court of Columbia
County (Koweek, J.), entered December 21, 2012 and April 12,
2013, which, among other things, granted petitioner's
applications, in two proceedings pursuant to Family Ct Act
article 10, to adjudicate Neveah AA. to be a neglected child.

      Respondent Alia CC. (hereinafter the mother) and respondent
Donald AA. (hereinafter the father) are the biological parents of
Neveah AA. (born in 2012). Respondents each had children with
other partners and those children had been previously found to be
neglected. At the time of the subject child's birth, respondents
consented to her temporary placement with petitioner. Shortly
thereafter, petitioner commenced these proceedings alleging
derivative neglect of the child. Following a consolidated
hearing, Family Court rendered a detailed written decision and
order in December 2012 finding that petitioner had established
derivative neglect by each respondent. In April 2013, orders of
fact-finding and disposition were entered. Respondents now
appeal.

      The attorney for the child argues that these appeals are
moot because, during the time the appeals were pending,
respondents executed judicial surrenders of their parental rights
and the child has been adopted. However, "the finding of neglect
creates a permanent and significant stigma that may adversely
affect the mother [and the father] in future proceedings" (Matter
of Armani KK. [Deborah KK.], 81 AD3d 1001, 1002 [2011], lv denied
16 NY3d 711 [2011] [internal quotation marks and citations
omitted]; see Matter of Bayley W. [Jaden W.], 100 AD3d 1203,
1203-1204 [2012]). Accordingly, these appeals are not moot.
                              -3-                516128

      "Derivative neglect is established where the evidence
demonstrates an impairment of parental judgment to the point that
it creates a substantial risk of harm for any child left in that
parent's care, and the prior neglect determination is
sufficiently proximate in time to reasonably conclude that the
problematic conditions continue to exist" (Matter of Tradale CC.,
52 AD3d 900, 901 [2008] [citation omitted]; see Matter of Xiomara
D. [Madelyn D.], 96 AD3d 1239, 1240 [2012]). The mother's prior
severe neglect in 2008 involved, among other things, repeatedly
refusing to seek necessary medical treatment for a child and
banging that child against a wall. The father's neglect upon
consent in 2009 arose from, among other things, domestic violence
perpetrated upon his paramour in a child's presence and not
properly feeding or caring for that child. Petitioner's
extensive proof in the current proceedings revealed that the
father dropped out of anger management programs twice, failed to
complete batterer's accountability classes and had been diagnosed
with intermittent explosive disorder. The mother failed to
complete services provided for her regarding her other children,
including a parent mentoring program and an anger management
program, and she suffers from various mental illnesses for which
mental health counseling had been recommended. Both the father
and the mother missed without excuse numerous scheduled
visitations with the child and, when they happened to both
attend, they often argued to such an extent that the person
monitoring visitation had to intervene.

      Although there was conflicting proof, we accord deference
to Family Court's credibility determinations (see e.g. Matter of
Jewle I., 44 AD3d 1105, 1107 [2007]). Accepting those
determinations, the record fully supports Family Court's findings
that respondents failed to cure or adequately address, despite
the availability of services, the earlier identified deficiencies
in their parenting skills that created a substantial risk of harm
to Neveah (see Matter of Ilonni I. [Benjamin K.], 119 AD3d 997,
998 [2014]); Matter of Viveca AA., 51 AD3d 1072, 1073 [2008]).
The significant deficiencies in parental skills that resulted in
the previous findings of neglect were "sufficiently proximate in
time to reasonably conclude that the problematic conditions
continue[d] to exist" (Matter of Sumaria D. [Madelyn D.], 121
AD3d 1203, 1204 [2014] [internal quotation marks and citation
                              -4-                  516128

omitted]). There is a sound and substantial basis in the record
for Family Court's findings of neglect.

      The remaining issues have been considered and are without
merit.

     McCarthy, Egan Jr. and Devine, JJ., concur.



     ORDERED that the orders are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court